Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 33-37) in the reply filed on 07/25/2022 is acknowledged.
Claims 22, 24 - 26 and 29 - 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 27, 28 and 36 - 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears et al. (US 2005/0203626 A1).

Regarding claim 21, Sears discloses a prosthetic spinal implant (Abstract, Fig. 37) configured to articulate in at least two planes (paragraph [0017]), comprising: 
a pair of endplate components (paragraph [0016], refs. 22, 24) operably connected to form an articulating joint (paragraph [0016]), wherein each endplate component comprises a base (inner surface which is connected to the articulation member ref. 26) and an exterior surface adapted to engage with bone (top and bottom outer surfaces which comprise the keel ref. 60).

Regarding claim 23, Sears discloses the prosthetic spinal implant of claim 21, wherein the pair of endplate components are connected by one or more connector components (paragraph [0045], ref. 200, Fig. 37).  

Regarding claim 27, Sears discloses the prosthetic spinal implant of claim 23, wherein the connector components are a pair of flexible connectors (paragraph [0045], ref. 200 is discloses as being elastic members, thus flexible) with a first flexible connector attaching between the pair of end plate components at a first lateral edge of the prosthetic spinal implant and a second flexible connector attaching between the pair of end plate components at a second lateral edge of the prosthetic spinal implant (Fig. 37).  

Regarding claim 28, Sears discloses the prosthetic spinal implant of claim 27, further comprising a connector slot formed along each lateral edge of a first endplate of the pair of endplates components, wherein a portion of the first flexible connector loops through a first connector slot at the first lateral edge of the prosthetic spinal implant (paragraph [0045], ref. 202, 204, Fig. 37) and a portion of the second flexible connector loops through a second connector slot at the second lateral edge of the prosthetic spinal implant (paragraph [0045], ref. 202, 204, Fig. 37).  

Regarding claim 36, Sears discloses a prosthetic spinal implant (Abstract), comprising: 
a first endplate component (Fig. 37, ref. 22) and a second endplate component (ref. 24) that are operably connected to form an articulating joint (paragraph [0017]), wherein each endplate component comprises a base and an exterior surface adapted to engage with bone (the base is considered the inner surface while the outer surface is the exterior surface); 
a connector slot formed along each lateral edge of the second endplate component (Fig. 37, ref. 202); and 
a pair of flexible connectors with a first flexible connector attaching between the first and second endplate components at a first lateral edge of the prosthetic spinal implant and a second flexible connector attaching between the first and second endplate components at a second lateral edge of the prosthetic spinal implant (paragraph [0045], ref. 200, Fig. 37), wherein a portion of the first flexible connector loops through the connector slot at a first lateral edge of the second endplate component and a portion of the second flexible connector loops through the connector slot at a second lateral edge of the second endplate component (Fig. 37).  

Regarding claim 37, Sears discloses the prosthetic spinal implant of claim 36, further comprising a bearing core attached to each of the endplates components (paragraph [0015], ref. 26).  

Regarding claim 38, Sears discloses the prosthetic spinal implant of claim 37, wherein each bearing core has an interior face configured to attach to the endplate component and an exterior face formed with an articulation surface configured to enable each of the bearing cores to pivot against the other (paragraph [0015] incorporates by reference US Patent 5,258,031 which discloses the bearing core.  Fig. 3 of ‘031 shows the bearing core refs. 24, 44 having an interior face refs. 32, 52 attached to the endplates refs. 28, 48 and an exterior face formed with an articulation surface refs. 46, 26).  

Regarding claim 39, Sears discloses the prosthetic spinal implant of claim 37, wherein the bearing cores are attached to the endplate components between the first flexible connector and the second flexible connector (Fig. 37).  

Regarding claim 40, Sears discloses the prosthetic spinal implant (Abstract), comprising: 
a first endplate component and a second endplate component that are operably connected to form an articulating joint (paragraph [0017] discloses an articulating joint via component 26 and a first and second endplate are shown in Fig. 37, refs. 22, 24), wherein each endplate component comprises a base and an exterior surface adapted to engage with bone (top and bottom surfaces respectively); 
a connector slot formed along each lateral edge of the second endplate component (paragraph [0045], Fig. 37, ref. 202); 
a pair of flexible connectors (paragraph [0045], ref. 200, Fig. 37) with a first flexible connector attaching between the first and second endplate components at a first lateral edge of the prosthetic spinal implant and a second flexible connector attaching between the first and second endplate components at a second lateral edge of the prosthetic spinal implant (Fig. 37), wherein a portion of the first flexible connector loops through the connector slot at a first lateral edge of the second endplate component and a portion of the second flexible connector loops through the connector slot at a second lateral edge of the second endplate component (Fig. 37 shows the flexible connector 200 looping through slots 202, 204); and 
a bearing core attached to each of the endplates components (ref. 26), wherein each bearing core has an interior face configured to attach to the endplate component and an exterior face formed with an articulation surface configured to enable each of the bearing cores to pivot against the other (paragraph [0015] incorporates by reference US Patent 5,258,031 which discloses the bearing core.  Fig. 3 of ‘031 shows the bearing core refs. 24, 44 having an interior face refs. 32, 52 attached to the endplates refs. 28, 48 and an exterior face formed with an articulation surface refs. 46, 26).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2005/0203626 A1) in view of Lechmann et al. (US 2008/0033554 A1).

Regarding claim 33, Sears discloses the prosthetic spinal implant of claim 21, further comprising a bearing core attached to the base of each of the endplates components (ref. 26, Fig. 37) but is silent regarding the limitation that the bearing core is attached to the base with a fastener.  

Lechmann teaches an analgous articulating prosthetic spinal implant (Abstract) comprises two endplates (paragraph [0033], refs. 3, 4, Fig. 4) and a bearing cove comprises a first and second bearing componet (Fig. 4, refs. 12, 13) attached to each of the endplates with a fastener (ref. 20).  Lechmann teaches that the fastener holds together the bearing core and endplates without interference with the movement of the bearing core (paragraph [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing core of Sears to have the first and second bearing components (12, 13) and fastener (20), as taught by Lechmann for the purpose of holding together the device while still allowing for the articulation of the device. 

Regarding claim 34, Sears in view of Lechmann discloses the prosthetic spinal implant of claim 33, wherein each bearing core has an interior face configured to attach to the base of the endplate component and an exterior face formed with an articulation surface (Lechmann, Fig. 4).  

Regarding claim 35, Sears in view of Lechmann discloses  prosthetic spinal implant of claim 33, wherein each bearing core is attached to the base of the endplate component between a first flexible connector attaching between the pair of end plate components at a first lateral edge of the prosthetic spinal implant and a second flexible connector attaching between the pair of end plate components at a second lateral edge of the prosthetic spinal implant (Sears discloses a first and second flexible connector ref. 200 at each of a first and second lateral edge of the implant in Fig. 37 and the bearing core is shown between the connectors).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773